              Case: 4:19-cv-02305-HEA Doc. #: 1 Filed: 08/05/19 Page: 1 of 12 PageID #: FILED
                                                                                        1
AO 243 (Rev. 09/17)

                        MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT                                              AUG - 5 2019
                                                                                                                               U.S. DISTRICT COURT
                                         SENTENCE BY A PERSON IN FEDERAL CUSTODY                                             EASTERN DISTRICT OF MO
                                                                                                                                      --     I   "I".-
                                                                                                                                      ""'.
United States District Court                                          IDistrict    Qourt Eastern District Missouri
Name (under which you were convicted):           c
                                                                                                               Docket or Case No.:
                                         JURMONT CLARK
Place of Confinement:                                                                       Prisoner No.:                       !
                          FCC Forrest City-Low                                                             47343-044
UNITED STATES OF AMERICA                                                                Movant (include name under which convicted)
                                                                 v.           JURMONT CLARK

                                                                      MOTION

    1.    (a) Name and location of court which entered the judgment of conviction you are challenging: United States
           District for the Eastern District of Missouri , 111                                    s.   10th Street, 4th fL St.
           Louis, Mo 63102



          (b) Criminal docket or case number (if you know): _:4c..:.:.=1.:.....7-_:c""'r=---_:0:...::0-=5-'-4=3-_,HE=A.!....-....::1=-------------

    2.    (a) Date of the judgment of conviction (if you know): _Au_:g:::_u_s_t_9_:,_2_0_1_8___________~
          (b) Date of sentencing: _A_u_:::g:'._u_s_t_9c._,_2_0_1_8_____________________
                                                                                                                                                                :~   .

    3.    Length of sentence:        57 months imprisonment, followed by 2 year Supervised Release

    4.   Nature ofcrime (all counts): Unlawful Possession with intent to Distribute or, Distribution
         of Coacine Base; (2) Felon in Possession of a· Firearm; and (3) Use of Possession of
         a Firearm during ?nd in relation to a drug trafficking crime.




    5.    (a) What was your plea? (Check one)
               (1) Not guilty       D                         (2) Guilty ~                        (3) Nolo contendere (no contest)                 D
    6.    (b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or indictment,
          what did you plead guilty to and what did you plead not guilty to? I plead guilty to being a felon in
        possession of a firearm, and I plead not guilty to Distribution or Possession with
       intenLto Distribute Cocaine base, and Use of Possession of a firearm during and in
      :_·relation to a drug trafficking crime.




    6.    If you went to trial, what kind of trial did you have? (Check one)                            JuryD               JudgeonlyD

    7~    Did you testify at a pretrial hearing, trial, or post-trial hearing?                  Yes    D
                                                                                                                                                 Page 2 of 13
              Case: 4:19-cv-02305-HEA Doc. #: 1 Filed: 08/05/19 Page: 2 of 12 PageID #: 2
AO 243 (Rev. 09/17)

    8.    Did you appeal from the judgment of conviction?             YesD                  No~
    9.    If you did appeal, answer the following:
           (a) Name of court:                                             N/A
           (b) Docket or case number (if you know):
           (c) Result:
           (d) Date ofresult (if you know):    ~~~~~~~~~~~~~~~~~~~~~~~~~~~




           (e) Citation to the case (if you know):   ~~~~~~~~~~~~~~~~~~~~~~~~~-




           ( t) Grounds raised:




                                                                N/A


           (g) Did you file a petition for certiorari in the United States Supreme Court?    Yes   D            Nofil
                If "Yes," answer the following:
                 (1) Docket or case number (if you know):   ~~~~~~~~~~~~~~~~~~~~~~-




                 (2) Result:   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




                 (3) Date ofresult (if you know):
                 (4) Citation to the case (if you know):
                 (5) Grounds raised:




                                                             N/A




   10.    Other than the direct appeals listed above, have you previously filed any other motions, petitions, or applications,
          concerning this judgment of conviction in any court?
           YesO          No~,,.

   11.    If your answer to Question 10 was "Yes," give the following information:
          (a) (1) Name of court:                                      N/A
                (2) Docket or case number (if you know):
                (3) Date of filing (if you know):




                                                                                                                    Page 3 of 13
              Case: 4:19-cv-02305-HEA Doc. #: 1 Filed: 08/05/19 Page: 3 of 12 PageID #: 3
AO 243 (Rev. 09/17)

              (4) Nature of the proceeding:                                      N/A
              ( 5) Grounds raised:




              (6) Did you receive a hearing where evidence was given on your motion, petition, or application?
                      YesD           NoO
              (7) Result:                                                N/A
                            ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




              (8) Date ofresult (if you know):
         (b) If you filed any second motion, petition, or application, give the same information:
              (1) Name of court:
                                     ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




              (2) Docket of case number (if you know):
                                                          ~~~~~~~~~~~~~~~~~~~~~~~-




              (3) Date of filing (if you know):
              (4) Nature of the proceeding:
              (5) Grounds raised:




                                                                  N/A



              (6) Did you receive a hearing where evidence was given on your motion, petition, or application?
                      YesO           NoO
              (7) Result:   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~,..-
                                                                      N/A
              ( 8) Date ofresult (if you know):
         (c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion, petition,
         or application?
              (1) First petition:         YesO            NoO
              (2) Second petition:        YesO            NoO
         (d) If you did riot appeal from the action on any motion, petition, or application, explain briefly why you did not:




                                                                                                                     Page 4 of 13
               Case: 4:19-cv-02305-HEA Doc. #: 1 Filed: 08/05/19 Page: 4 of 12 PageID #: 4
 AO 243 (Rev. 09/17)


   12.    For this motion, state every ground on which you claim that you are being held in violation of the Constitution,
          laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
          supporting each ground. Any legal arguments must be submitted in a separate memorandum.

 GROUND ONE:    DENIEAL .OF SIXTH AMENDMENT RIGHT TO EFFECTIVE ASSISTANCE OF COUNSEL DURING
THE GUILTY PLEA STAGES OF THE PROCEEDING RENDERING THE PLEA AND WAIVER INVOLUNTARY,OR INVALID.
          (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
 I was appointed Federal Public Defender Charles Banks after I was arrested, after I
told Public Defender Charles Banks (''Mr. Banks") what happen. See (Declaration of J. Clark,
Para. 3.:.6).
      Mr. Banks,. in pr~ssuring'-me to plead guilty to a single count of Unlawfully Possessing
a firearm, and waiving my rights did not or fail to advice me:
      (a). Counsel did not inform me of the True Elements of the Offense of Unlawfully·
Possession of a firearm. (Decl.-,ofiJ.;Gla:tkflPaDa. 10);                               -
      (b). Counsel did not adequately investigate whether the State and Federal;Sentences
would be served concurrently. (Deel. of J. Clark Para. 11);
      (c). Counsel did not advise Me pri@r to entering the plea, whether I would be ~returned
to the State after the Federal PtoC:.eeding, (Deel. of J. Clark Para. 12-13); fr.:·
      (d)~ Counsel incorrectly advised me that I would get my time, including the completion
of my State Sentences. (Deel. of J. Clark at Para. 12).
      (e). Counsel fail to advise me that as a consequense of pleading guilty that I would
not :.:receive any pre·· -trial jail credit and that the sentence would run consecutively
from the State< sentence I was s,ervinglsee Deel. pf J,., Clark Para.(s) 11-13)
                                  \continue on AtEacned rage ll'
          (b) Direct Appeal of Ground One:
               (1) If you appealed from the judgment of conviction, did you raise this issue?
                         YesO          No~
               (2) If you did not raise this issue in your direct appeal, explain why: I received ineffective
                       assistance of Counsel, and the same lawyer who represented me in the plea
                       also represented me at sentencing.

          (c) Post-Conviction Proceedings:
               (1) Did you raise this issue in any post-conviction motion, petition, or application?
                         YesD          No~             .
               (2) If you answer to Question ( c)(1) is "Yes," state:
               Type of motion or petition:                                    N/A
               Name and location of the court where the motion or oetition was filed:
                                                                                  N/A
               Docket or case number (if you know):
               Date of the court's decision:
               Result (attach a copy of the court's opinion or order, if available):


                                                                     N/A
               (3) Did you receive a hearing on your motion, petition, or application?
                         YesO          NoO


                                                                                                                      age 5 of 13
               Case: 4:19-cv-02305-HEA Doc. #: 1 Filed: 08/05/19 Page: 5 of 12 PageID #: 5
AO 243 (Rev. 09/17)

              (4) Did you appeal from the denial of your motion, petition, or application?
                       YesD           No   IS
              (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                       YesO           No~ ~

              (6) If your answer to Question (c)(4) is "Yes," state:
              Name and location of the court where the appeal was filed:
                                                                    N/A
              Docket or case number (if you know):
              Date of the court's decision:
              Result (attach a copy of the court's opinion or order, if available):


                                                                    N/A
              (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
              issue:




GROUND TWO: MY GUILTY PLEA WAS NOT KNOWING, VOLUNTARY, OR INTELLIGENTLY ENTER WITH A
UNDERSTANDING OF THE ELEMENTS OF THE OFFENSE IN LIGHT OF REHAIF V. UNITED STATES.
         (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
       My ·,plea of guilty was not knowingly, voluntarily, or intelligently made with a
understanding of the crime charged of the Unlawful Possession of a Firearm. (See Declaration
of J. Clark Para. 16).                                            ·
      On this record shows that I was not correctly informed by my Lawyer, the Government
or the Court, that a element of the offense was that I "knowingly violated the status"
element of the offense. (Deel. of J. Clark Para. 15) To make a informed decision.
       I did not admit to Knowing violating the status. element in my guilty plea, and
I did not know that I fell int9 one of the category:'of persons to whom the federal offense
applied to at the time of the offense.
       I am actually innocent of the offense. I would not have plead guilty to the offense
of the Unlawful possession of a firearm had I knew the true elements of the offense.
(Deel. of J. Clark, para. 18~and 21)                 ·
      I did not learn the true elements of the offense until the Supreme CoutUinterpreted
the elements of the offense of Unlawfully Possession of a firearm June 21, 2019. See
(Deel. of J. Clark, Para. 23)                       ·
         (b) Direct Appeal of Ground Two:
              ( 1) If you appealed from the judgment of conviction, did you raise this issue?
                       YesO           No~



                                                                                                                    Page 6 of 13

                                                          ..   ,.
               Case: 4:19-cv-02305-HEA Doc. #: 1 Filed: 08/05/19 Page: 6 of 12 PageID #: 6
AO 243 (Rev. 09/17)



              (2) If you did not raise this issue in your direct appeal, explain why: This· issue is based on a
                      Retroactive Statutory interpretation by the United States Supreme Court that
                      did not become available until afd~er the time for filing a Direct Appeal had
                      Expired so I bad no opportunity to raise the issue on a Direct Appeal.
         (c) Post-Conviction Proceedings:
              (1) Did you raise this issue in any post-conviction motion, petition, or application?
                        Yes   D       No[&f
              (2) If you answer to Question (c)(l) is "Yes," state:
              Type of motion or petition:                                   N/A
              Name and location of the court where the motion or petition was filed:


              Docket or case number (if you know):
              Date of the court's decision:
              Result (attach a copy of the court's opinion or order, if available):




              (3) Did you receive a hearing on your motion, petition, or application?
                        YesO          No~
              (4) Did.you appeal from the denial of your motion, petition, or application?
                        Yes   D       No    [S".
              (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                        YesO      ·   No[S
              (6) If your answer to Question (c)(4) is "Yes," state:
              Name and location of the court where the appeal was filed:

                                                                      NA
              Docket or case number (if you know):
              Date of the court's decision:
              Result (attach a copy of the court's opinion or order, if available):




              (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
              issue:


                                                                    N/A




                                                                                                                   Page 7 of 13
              Case: 4:19-cv-02305-HEA Doc. #: 1 Filed: 08/05/19 Page: 7 of 12 PageID #: 7
AO 243 (Rev. 09/17)

GROUND THREE:                                                   N/A

         (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




                                                               N/A




         (b) Direct Appeal of Ground Three:
              ( 1) If you appealed from the judgment of conviction, did you raise this issue?
                      YesD            NoO
              (2) If you did not raise this issue in your direct appeal, explain why:


                                                               N/A
         (c) Post-Conviction Proceedings:
              (1) Did you raise this issue in any post-conviction motion, petition, or application?
                      YesO            NoO
              (2) If you answer to Question (c)(1) is "Yes," state:
              Type of motion or petition:                              NA
              Name and location of the court where the motion or petition was filed:
                                                                        N/A
              Docket or case number (if you know):
              Date of the court's decision:
              Result (attach a copy of the court's opinion or order, if available):




              (3) Did you receive a hearing on your motion, petition, or application?
                      YesO            NoO         ·
              (4) Did you appeal from the denial of your motion, petition, or application?
                      YesO            NoO
              (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                      ·YesO           NoO


                                                                                                                    Page 8 of 13
              Case: 4:19-cv-02305-HEA Doc. #: 1 Filed: 08/05/19 Page: 8 of 12 PageID #: 8
AO 243 (Rev. 09/17)



              ( 6) If your answer to Question (c)(4) is "Yes," state:
              Name and location of the court where the aooeal was filed:
                                                                N/A
              Docket or case number (if you know):
              Date of the court's decision:
              Result (attach a copy of the court's opinion or order, if available):




              (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
              issue:




GROUND FOUR:                                                             N/A

         (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):   .




                                                                  N/A




         (b) Direct Appeal of Ground Four:
              (1) If you appealed from the judgment of conviction, did you raise this issue?
                       YesO           NoO
              (2) If you did not raise this issue in your direct appeal, explain why:


                                                                               N/A
         (c) Post-Conviction Proceedings:
              (1) Did you raise this issue in any post-conviction motion, petition, or application?
                       YesO           NoO

              (2) If you answer to Question (c)(l) is "Yes," state:


                                                                                                                        1ge 9 of 13
              Case: 4:19-cv-02305-HEA Doc. #: 1 Filed: 08/05/19 Page: 9 of 12 PageID #: 9
AO 243 (Rev. 09/17)

              Type of motion or petition:                               N/A
              Name and location of the court where the motion or petition was filed:


              Docket or case number (if you know):
              Date of the court's decision:
              Result (attach a copy of the court's opinion or order, if available):




              (3) Did you receive a hearing on your motion, petition, or application?
                       YesD           NoO
              (4) Did you appeal from the denial of your motion, petition, or application?
                       YesO           NoO
              (5) If your answer·to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                       YesO           NoO
              (6) If your answer to Question (c)(4) is "Yes," state:
              Name and location of the court where the appeal was filed:


              Docket or case number (if you know):
              Date of the court's decision:
              Result (attach a copy of the court's opinion or order, if available):




              (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
              issue:
                                                                N/A




 13.     Is there any ground in this motion that you have not previously presented in some federal court? If so, which
         ground or grounds have not been presented, and state your reasons for not presenting them:
         Claims of Ineffective Assistance of .Counsel are not rev1ewable of Direct Appeal and
         must be raised in a motion to Vacate sentence, and
         (2). Tb.is Second ground is based on a Interveaning Supreme Court Decision on a matter
         of Statutory interpretation, that was not available during the time for filing a·
         direct Appeal, for which I had no opportunity to raise the issue. (Dec. of J Clark, ~.23)
             Tb.is motion is the first and only forum available to raise the issues.




                                                                                                                  Page IO of 13
             Case: 4:19-cv-02305-HEA Doc. #: 1 Filed: 08/05/19 Page: 10 of 12 PageID #: 10
AO 243 (Rev. 09/17)

  14.    Do you have any motio1;1., petition, or appeal now pending (filed and not decided yet) in any court for the
         you are challenging?           Yes   D              No   Ixxl
         If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the
         issues raised.




 15.     Give the name and address, if known, of each attorney who represented you in the following stages of the
         judgment you are challenging:                                                   ·
         (a) At the preliminary hearing: Federal Public Defender Charles Banks,                 1010 Market St.
          St. Louis, Missouri 63101

         (b) At the arraignment and plea:
                                                                   Same as 15(a)
         (c) At the trial:
                                                                            N/A
         (d) At sentencing:
                                                                   Same as 15(a)
         (e) On appeal:
                                                                            N/A
         (f) In any post-conviction proceeding:
                                                                            N/A
         (g) On appeal from any ruling against you in a post-conviction proceeding:
                                                                   .   /'


                                                                            N/A

 16.     Were you sentenced on more than one court of an indictment, or on more than one indictment, in the same court
         and at the same time?                Yes   D             No   Im
 17. · Do you have any future sentence to serve after you complete the sentence for the judgment that you are
         challenging?             Yes   D               No   ~
         (a) If so, give name and location of court that imposed the other sentence you will serve in the future:


                                                                       N/A
         (b) Give the date the other sentence was imposed:
                                                                       ~~~~~~~~~~~~~~~~~~~~~~-




         (c) Give the length of the other sentence:     ~~~~~~~~~~~~~~~~~~~~~~~~~-




         (d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the judgment or
         sentence to be served in the future?                Yes   D              No   D
                                                                                                                    Page 11of13
             Case: 4:19-cv-02305-HEA Doc. #: 1 Filed: 08/05/19 Page: 11 of 12 PageID #: 11
AO 243 (Rev. 09/17)


  18.    TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you must explain
         why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not bar your motion.*

          This motion should be deemed timely filed for Two (2) reasons:
               First, this motion is~timely filed within 1-year of the date my conviction
          became final. I was sentenced and the judgment rendered in this case on August
          8, 2018. This motion is within 1 year of that date;
               Finally, this motion should be deemed timely filed because it is filed within
          1 year of a retroactive Supreme Court decision on a matter of Statutory interpretation
          that was decided on June 21, 2019. this motion is within 1 year of that date.
               The Court should deem this motion timely filed.




     *The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2255,
     paragraph 6, provides in part that:
        A one-year period of limitation shall apply to a motion under this section. The limitation period shall run
        from the latest of -
            (1) the date on which the judgment of conviction became final;
            (2) the date on which the impediment to making a motion created by governmental. action in violation of
            the Constitution or laws of the United States is removed, if the movant was prevented from making such a
            motion by such governmental action;
            (3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
            been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
            review; or
            (4) the date on which the facts supporting ~he claim or claims presented could have been discovered
            through the exercise of due diliget


                                                                                                               Page 12 of 13
              Case: 4:19-cv-02305-HEA Doc. #: 1 Filed: 08/05/19 Page: 12 of 12 PageID #: 12
AO 243 (Rev. 09/17)




Therefore. movant asks that the Court grant the following relief: GRANT a ev:identiary hearing, Appoint
Counsel, and thereafter allow me to withdraw my guilty plea and/

 or any other relief to which movant may be entitled .




. I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Motion
  under 28 U.S.C. § 2255 was placed in the prison mailing system on                            <f; j I J f 5
                                                                                            ( monti?, datJ, year)




 Executed (signed) on -------''6'---!{,__t/l---'-1_,<j,__ _______ (date)




                                                                        Signature of Movant


 If the person signing is not movant, state relationship to movant and explain why movant is not signing this motion.




                                                                                                                       Page 13 of 13
